Ray, J.
The only question involved in this appeal has already been fully determined by this court, in the cases of Smith v. Smith, 23 Ind. 202, and McMackin v. Michaels, id., 462. It was there held that “those ohly who were of the blood of the ancestor last seized could inherit.” In the case under consideration, the Coffman children are of the blood of the ancestor last seized, and are entitled to inherit equally with the children by her second husband. The appellants attempt to apply sec. 6 of the law of descents, 1 G. & H. 292, as controlling, but that section governs the inheritance only as between kindred of the whole blood and kindred of the half blood. Here the children by whom the inheritance is claimed are all of the whole blood of the ancestor last seized, and that section can have no application to the case.
6r. A. Johnson and L. Bevelin, for appellants.
M. Wilson and J. B. Julian, for appellees.
The demurrer to the complaint should have been overruled.
The judgment is reversed, and the cause remanded for further proceedings in accordance with this opinion. Costs against the appellee.